DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 9-14, 16-21, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9-14, 16-21, and 23 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1, 12, and 18. Claim 1 includes an electrical assembly comprising: a housing with an opening; a cover sized to enclose the opening; and a plurality of mechanical retainers formed along a perimeter of the housing opening or the cover to be mechanically, plastically deformed into engagement with the housing or the cover to affix the cover to the housing so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing in combination with all other elements of the base claim. Claims 2-7, 9-11, 20, 21, and 23 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 12 includes a method to enclose an electrical assembly comprising: providing a housing with a cavity; placing a cover over the cavity; and plastically deforming a plurality of mechanical retainers about a perimeter of the cover and the housing to affix and retain the cover on the housing to enclose the cavity so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing in combination with all other elements of the base claim. Claims 13, 14, 16, and 17 are all dependent upon claim 12 and are considered to be allowable at least for the same reasons as claim 12. Claim 18 includes an electrical assembly comprising: a housing cast from an aluminum material that shields from electromagnetic interference, with a cavity, an opening; a seal oriented about the perimeter of the opening; a cover formed from an aluminum sheet material, and sized to enclose the opening; and a plurality of mechanical retainers formed about a perimeter of the cover and sized to align with the series of receptacles, to be mechanically deformed into the series of receptacles to affix and retain the cover to the housing; and wherein the plurality of mechanical retainers is plastically deformed into the series of receptacles to affix and retain the cover to the housing so that the plurality of mechanical retainers is tamper proof and to avoid inadvertent disassembly of the cover from the housing in combination with all other elements of the base claim. Claim 19 is dependent upon claim 18 and is considered to be allowable at least for the same reasons as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841